Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 31, 2013, and Drawings filed on May 31, 2013.
2.	Claims 1–20 are pending in this case. Claim 1, 12 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 2, 4, 5, 9, 10, 11, 15, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 6, 7, 8, 12, 13, 14, 16, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 9, 10, 14, 19 of U.S. Patent No. 11023467B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below the subject matter of the patented claims anticipates the subject matter of the pending claims. Both current application and the patented claims are using the steps of creating outbreak nodes, define the nodes and compare patient data and generate alert using the data. Applicant changed the orders of the limitations and some languages of the claims, But the core aspect of the claims remain the same. 
Patented claims of 11023467B2.
Pending claims
        1. a node processor; and a memory device storing machine-readable instructions, which when 



receive, via an interface, patient data related to patients, create an outbreak tracking graph database for a particular disease by:

 creating an outbreak node connected to a definition node via a ‘defined as’ link, the definition node specifying disease parameters of the disease that is related to the outbreak node, 


comparing the patient data to disease parameters of the definition node that is connected to the outbreak node, the disease parameters specifying conditions for a ‘possible’ classification for the disease, a 

adding the patient to the outbreak tracking graph database by creating a host node for the patient, creating an episode node that is connected to the host node via a ‘case’ link, the episode node being associated with episode parameters that are related to the disease classification of the host, 


and connecting the episode node to the outbreak node via a ‘part of link to indicate that the host has become part of the outbreak for 



 receive, via an interface, patient data related to patients, create an outbreak tracking graph database by:

and creating an outbreak node that is connected to the episode node via a ‘part of’ link to indicate that the host has become part of the outbreak for the determined disease,


 comparing the patient data to disease parameters of different diseases, the disease parameters specifying conditions for a ‘possible’ classification for the respective disease, a ‘probable’ classification for the respective disease, and a ‘confirmed’ 

add the patient to the graph database that is associated with an outbreak of the determined disease by creating a host node for the patient, creating an episode node that is connected to the host node via a ‘case’ link, the episode node being associated with episode parameters that are related to the disease classification of the host, 

the outbreak node being connected to a definition node via a ‘defined as’ link, the definition node specifying the disease parameters of the disease that is related to the outbreak node, 

3. The apparatus of Claim 1, wherein the comparison is performed for only episode nodes or host nodes that are associated with a ‘probable’ classification or a ‘confirmed’ classification.

6. The apparatus of Claim 1, wherein the interface is configured to receive the patient data from at least one of an Electronic Medical Record (“EMR”) server or a third-party server, and wherein the patient data includes at least one of patient medical data, social media data, location data, or demographic data.
8. The apparatus of claim 1, wherein the instructions further cause the node processor to,

 for each host node in which location data is available within the patient data for the respective patient: create a stay node that is linked to the respective host node via a stayed link, the stay node being associated with stay parameters that specify a date/time that the host node was in a particular location; and create a 


for each host node in which location data is available within the patient data for the respective patient: determine locations associated with the host node using the related patient data; and for each of the determined locations, (1) create a stay node that is linked to the respective host node via a stayed link, the stay node being 


8. The apparatus of Claim 7, wherein the particular location includes at least one of a hospital bed identifier or node, a room identifier or node, a corridor identifier or node, a ward identifier or node, a level identifier or node, a wing identifier or node, a hospital identifier or node, a structure identifier or node, a building identifier or node, a street identifier or node, a site identifier or node, an area identifier or node, a state identifier or node, a country identifier or node, or GPS coordinates.




determine epidemiological links between the designated host and at least one of (i) other hosts that are connected to the same related outbreak node, or (ii) persons that have been in a same location at the same time as the host; and cause a user interface to be displayed on the user device that graphically shows the designated host connected to the other hosts to show potential contacts that are at risk of contacting the particular disease that is associated with the host.
12. The apparatus of Claim 9, 
wherein the instructions further cause the node processor to,








 for each host node, create epidemiological links between the host and at least one of (1) other hosts that are connected to the same outbreak node, or (i1) individuals that have been in a same location at a same time as the host.

13. The apparatus of Claim 12, wherein the epidemiological links include at least one of an ‘airborne’ link, an ‘animal reservoir’ link, an ‘environmental reservoir’ link, a ‘food and drinking water’ link, an ‘insect bite’ link, an ‘animal-to-person contact’ link, a “contaminated object’ link, a ‘droplet spread’ link, or a ‘person-to-person contact’ link, and wherein each of the other hosts are at least one of a patient, a clinician, a person, an animal, a fomite, or an object.
Claim 1. 
Claims 14 are the method claims corresponding to appratus claims 1.
4. The apparatus of claim 3, wherein the instructions further cause the node processor to determine the ‘possible’, ‘probable’, or ‘confirmed’ classification for at least some of the other hosts; and wherein the 


17. The system of Claim 14, wherein the disease parameters include at least one of a name of the disease, a background of the disease, a time/place related to the disease, clinical criteria for the disease, laboratory criteria for the disease, modes of transmission for the disease, criteria for determining the ‘suspected’ classification, criteria for determining the ‘probable’ classification, and criteria for determining the ‘confirmed’ classification.

18. The method of Claim 14, further comprising, for each host node in which location data is available within the patient data for the respective patient: determining, via the server, locations associated with the host node using the related patient data; and for each of the determined locations, (1) creating, via the server, a stay node that is linked to the respective host node via a stayed link, the stay node being associated with stay parameters that specify a date/time that the host node was in a particular location, and (ii) creating, via the server, a location node that is linked to the stay node via an ‘in’ link, the location node being associated with location parameters that specify the particular location.




Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dash, Pub. No. 20080306896 A1: A method for determining a probability of a hidden variable from an observed variable in a Dynamic Bayesian Network is presented. The method includes identifying the network based on predetermined criteria, determining a number of hidden variables in a time slice of the network, determining a number of the time slices of the network, and determining the probability of the hidden variable from the observed variable in less than exponential time with respect to the number of hidden variables.

Gross, Pub. No.: US2018/0314793: Provided herein are computer implemented methods, systems and processes for determining a transmission metric or transmission path for related pathogens. Also provided herein is a non-transitory computer-readable storage medium with an executable program stored thereon, which program is configured to instruct a microprocessor to generate a transmission path for related pathogens.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DI XIAO/Primary Examiner, Art Unit 2179